DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8, 10, 11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claims 1 and 16, the prior art of record fails to teach or suggest, either alone or in combination, “wherein the detection circuit is further configured to send the symbol error rate to the source drive circuit, and the source drive circuit is configured to send a hold signal to the control circuit according to the symbol error rate; and the control circuit is further configured to adjust a voltage swing of the drive signal according to a symbol error rate detected by the detection circuit when a potential of the hold signal is an effective potential, and inhibit an adjustment to the voltage swing of the drive signal when a potential of the hold signal is an ineffective potential.”
As to Claim 10, the prior art of record fails to teach or suggest, either alone or in combination, “wherein before the adjusting the voltage swing of the drive signal according to the symbol error rate, the method further comprises: receiving a hold signal sent by the source drive circuit; the adjusting the voltage swing of the drive signal according to the symbol error rate comprises: adjusting the voltage swing of the drive signal according to the symbol error rate when the received potential of the hold signal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.